Name: Commission Regulation (EEC) No 2261/89 of 26 July 1989 amending Regulation (EEC) No 381/89 continuing the promotional and publicity measures in respect of milk and milk products referred to in Regulation (EEC) No 723/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 216/48 Official Journal of the European Communities 27. 7 . 89 COMMISSION REGULATION (EEC) No 2261/89 of 26 July 1989 amending Regulation (EEC) No 381/89 continuing the promotional and publicity measures in respect of milk and milk products referred to in Regulation (EEC) No 723/78 HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 3a is hereby inserted in Article 5 of Regulation (EEC) No 381 /89 : '3a. As regards the measure referred to in the second indent of Article 1 (2), the Commission shall draw up a list of proposals selected for financing before 1 December 1989 and the competent authorities shall conclude the contracts with the parties concerned before 1 January 1990.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 111 3/89 (2), and in particular Article 4 thereof, Whereas Article 5 (2) of Commission Regulation (EEC) Nb 381 /89 (3), as amended by Regulation (EEC) No 1865/89 (4), provides that the Commission is to draw up a list of proposals for measures selected for financing before 15 July 1989 ; whereas, as regards the measure relating to the execution of a market survey to ascertain the effecti ­ veness of promotional and publicity measures financed under the abovementioned Regulation, it must be provided that a Commission decision is taken only after the results of measures financed in 1988 under Commission Regulation (EEC) No 664/88 Q, as amended by Regulation (EEC) No 2062/88 (% are examined ; whereas the final date on which the competent authority must conclude the contract with the parties concerned must accordingly also be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 131 , 26. 5. 1977, p. 6. (*) OJ No L 118 , 29 . 4. 1989, p. 5. O OJ No L 44, 16 . 2. 1989, p. 24. H OJ No L 181 , 28 . 6. 1989, p. 22. O OJ No L 69, 15. 3. 1988, p. 13. «) OJ No L 181 , 12. 7. 1988, p. 34.